DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement of Inventions, as set forth in the Office action mailed on 6/3/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-20, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

the third electrode comprises: a first fixed portion, a first cantilever beam portion and a first movable portion wherein a first end of the first cantilever beam portion is fixedly coupled to the first electrode through the first fixed portion, the first cantilever beam portion extends to the first via and is coupled to the first movable portion though a second end of the first cantilever beam portion such that the first movable portion is suspended in the first via and a first preset distance originally exists between the first cantilever beam portion and the second electrode before detection of the micro LED;
the second detection component comprises: a fourth electrode, a fifth electrode between the fourth electrode and the second via and a sixth electrode fixedly coupled to the fourth electrode on the first surface of the substrate;
the sixth electrode comprises; a second fixed portion, a second cantilever beam portion and a second movable portion, wherein a first end of the second cantilever beam portion is fixedly coupled to the fourth electrode through the second fixed portion and the second cantilever beam portion extends to the second via and is coupled to the second movable portion though a second end of the second cantilever beam portion such that the second movable portion is suspended in the second via and a second preset distance originally exists between the second cantilever beam portion and the fifth electrode before detection of the micro LED”.

Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a first 
forming a third electrode and a sixth electrode through an electroplating process, wherein,
the third electrode comprises: a first fixed portion, a first cantilever beam portion and a first movable portion, wherein a first end of the first cantilever beam portion is fixedly coupled to the first electrode through the first fixed portion, the first cantilever beam portion extends to the first via and is coupled to the first movable portion through  a second end of the first cantilever beam portion such that the first movable portion is suspended in the first via and a first preset distance originally exists between the first cantilever beam portion and the second electrode before detection of the micro LED; and 
the sixth electrode comprises: a second fixed portion, a second cantilever beam portion and a second movable portion wherein a first end of the second cantilever beam portion is fixedly coupled to the fourth electrode through the second fixed portion and the second cantilever beam portion extends to the second via and is coupled to the second movable portion through a second end of the second cantilever beam portion such that the second movable portion is suspended in the second via and a second preset distance originally exists between the second cantilever beam portion and the fifth electrode before detection of the micro LED”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wen et al (US 2020/0255286)	Atone et al (US 2020/0256842)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895